DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant elects to prosecute the claims of Group I, (claims 1-17) without traverse. Claims 18-20 are cancelled.
3. 	Claims 21-23 have been added.
4.  	Claims 1-17 and 21-23 are pending and presented for examination.


Claim Objection
5.	Claims 1-10, 16, and 21-23 are objected to because of the following informalities: Claims 1, 2, 4-10, 16, and 23 recite the limitation “units of condition data”. It is not common use of the term or phrase “units of condition of data” to define a condition of the electronic device. The limitation “units of condition data” should read “. Appropriate correction is required.

6.	Claim 8 is objected to because of the following informalities: Claim 8 recites the limitation “generated by a sensor” should read “generated by the sensor”. Appropriate correction is required.

7.	Claim 16 is objected to because of the following informalities: Claim 16 recites the limitation “the electronic device” should read “the wireless device”. Appropriate correction is required.

Claim Interpretation
8.	Claims 1 and 11 recite the limitations “substantially immutable”, and “substantially identical copy” respectively. The specification does not provide definition for the term “substantially”. For examination purpose, Examiner interprets the phrase “substantially immutable”, as “immutable”, and “substantially identical copy” as “identical copy”.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-5, 7, 8, 10-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Phung et al. US 2018/0013464 (hereinafter, Phung), in view of Berti US 2019/0158270 (hereinafter, Berti), in further view of Prasad US 10721274 (hereinafter, Prasad).

11.  	Regarding claim 1, Phung discloses a method for determining a current condition of an electronic device configured to communicate data over a communications network (Fig. 1), the method comprising: 
 	collecting units of condition data that are indicative of a condition of the electronic device, wherein each unit of condition data is generated by a sensor or circuitry of the electronic device that performs an ongoing measurement of a parameter of the electronic device or indicates detection of an occurrence of an event that affects the condition of the electronic device ([0005], [0037]: detection of potentially hazardous conditions and situations and the initiation of procedures to mitigate any damage that might result. Techniques may include monitoring a plurality of sensors on the mobile computing device…Sensor data 176 stores information on any environmental sensors that may be incorporated into cellular telephone 132. Examples of such sensors may include, but are not limited to, motion sensors, environmental sensors, position sensors, a gyroscope, global positioning system (GPS), accelerometer, temperature gauge, water sensor, microphone, camera, capacitive screen touch logging and so on…Further, [0053], [0055]: sensors may report data periodically or programmed to report when a particular condition exists, e.g., high temperature…During processing associated with a "Risk Detected?" block 262, a determination is made as to whether or not the analysis performed during processing associated with block 260 indicates a potential risk to cellular telephone 132. Such a determination would be made based upon a calculated level of risk compared to a threshold that represents and unacceptable level of risk. If the level of risk exceeds the threshold, an actual risk is detected and a risk is therefore detected), and 
 	wherein the electronic device provides the units of condition data via the communications network to a network node  ([0033], [0035]: FIG. 2 is a Contextual Engine (CE) 160 that may implement aspects of the claimed subject matter. In this example, logic associated with CE 160 is installed on cellular telephone 132 (FIG. 1) although CE 160 is equally applicable and may be installed onto any mobile or stationary computing device to detect and initiate protective measures in response to a hazardous situation…The logic may be executed on a separate device with a communication link to cellular telephone 132 such as computing system 102…For example, some aspects of functionality attributed to CE 160 may be performed on other computing resources and computing systems such as cloud computing or services communicating over the Internet or other communication mediums…In addition, it should be understood that data (see 114 and 115, FIG. 1) and processing associated with CE 160 may be stored and performed on off-devices storage media such as the cloud (not shown) and processors (not shown). A mobile computing device, such as in this example cellular telephone 132, can continuously monitor sensor readings and log the sensor data. Data can be logged on cellular telephone 132 or on an external storage medium, such as the cloud. See also [0052]), where computing system 102 or other computing resources and computing systems such as cloud computing or services is/are interpreted as equivalent to a network node. 	  	
([0035], [0052]: In addition, it should be understood that data (see 114 (i.e., computing system 102 database) and 115, FIG. 1) and processing associated with CE 160 may be stored and performed on off-devices storage media such as the cloud (not shown) and processors (not shown). A mobile computing device, such as in this example cellular telephone 132, can continuously monitor sensor readings and log the sensor data. Data can be logged on cellular telephone 132 or on an external storage medium, such as the cloud…In conjunction with FIGS. 2 and 3, logic associated with process 250 may be also be stored and executed on a dedicated co-processor of cellular telephone 132 or on a separate device with a communication link to cellular telephone 132 such as computing system 102. See also [0033]); and 
 	determining the current condition of the electronic device based on the units of condition data stored in the [database] ([0053]-[0055]: sensors may report data periodically or programmed to report when a particular condition exists, e.g., high temperature…During processing associated with a "Risk Detected?" block 262, a determination is made as to whether or not the analysis performed during processing associated with block 260 indicates a potential risk to cellular telephone 132. Such a determination would be made based upon a calculated level of risk compared to a threshold that represents and unacceptable level of risk. If the level of risk exceeds the threshold, an actual risk is detected and a risk is therefore detected).
	Phung does not disclose:
 	store the units of condition data in a distributed ledger that is substantially immutable and spread across other network nodes of a peer-to-peer network, wherein 
 	However, Berti discloses:
 	 store the units of condition data in a distributed ledger that is substantially immutable and spread across other network nodes ([0052], [0061], [0063]: The block-chain repository 302 may be accessible to only trusted participants in the block-chain. The trusted participants may have access to the asset and asset information in the block-chain repository 302…The asset data may change upon a change in asset operating status, asset operating conditions, etc. The digital representation of the asset is propagated through the block-chain network…The system may comprise a plurality of terminals in a computer server where each of the plurality of terminals may be associated with one or more plurality of agents. The computer server operates a software application for performing a method to track and record information of the asset by using an encryption technology. The encryption technology may be a block-chain technology…Each registered agent is provided with a unique encrypted identifier that may be used to access the asset representation and asset information. An initial agent may register the asset into the block-chain by specifying the identity of the asset. The initial agent may be one of the plurality of registered agents. Identity of the asset and identity of the agent may be encrypted into a non-repudiatable log…Further, [0032]: a block-chain is an electronic public ledger of transactions. The block-chain or ledger grows as completed blocks are added to the block-chain. See also [0104]).
 	wherein each of the other network nodes replicates and stores an identical copy of the units of condition data and updates independently ([0104], Fig. 5: the plurality of agents 606 and the initial agent 604 may be connected to each other via the server 602. The connection between the agents 604, 606 is in such a way that each agent may have access to read the asset information. Any update to the asset information is communicated among each of the agents 604, 606. Each agent may also keep a record of the asset. Update to the asset at one agent may lead to change in record of the asset kept by every other agent. Such a network helps in ensuring integrity of the asset by preventing any fraudulent change to the asset information by non-trustworthy agents. Because of technology underlying the block-chain, a non-repudiatable, trusted record is created, even if certain individual agents may not be fully trustworthy. Copies of the encrypted record are distributed among multiple nodes in the blockchain network, the integrity of the encrypted record cannot be compromised by attacking any single copy of the encrypted record. If one copy of the encrypted record is improperly altered, it will not match the other copies of the encrypted record held by other network nodes. This makes the blockchain network highly resistant to hacking or improper alteration--especially as the number of transaction logs, or nodes, agents increases).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung to use store the units of condition data in a distributed ledger that is substantially immutable and spread across other network nodes, wherein each of the other network nodes replicates and stores an identical copy of the units of condition data and updates independently as taught by Berti. One would have been motivated to do so in order apply the tracking and recording methodology of an asset management system as known in the art and as taught by Berti in an electronic device monitoring system such 
 	Phung in view of Berti does not disclose:
 	a peer-to-peer network.  
 	However, Prasad discloses:
 	 a peer-to-peer network (column 10, lines 14-42: peer-to-peer network. See also Abstract, column 7, lines 28-65).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung in view of Berti to use a peer-to-peer network as taught by Prasad. One would have been motivated to do so in order apply the peer-to-peer network methodology of device management system as known in the art and as taught by Prasad in an electronic device monitoring system such as that of Phung and/or Berti, thereby receiving or transmitting  information among electronic devices automatically (Prasad, column 9, lines 21-23).

12.	Regarding claim 2, Phung in view of Berti in view of Prasad disclose the method of claim 1, wherein determining the current condition of the electronic device based on the units of condition data stored in the distributed ledger as disclosed above. 
 	Phung further discloses accessing at least some of the units of condition data from the [database]; and comparing the accessed units of condition data to reference data that is specific for the electronic device, wherein the determination of the current condition is based on an outcome of comparison of the accessed units of condition data  ([0053]-[0055]: During processing associated with a "Risk Detected?" block 262, a determination is made as to whether or not the analysis performed during processing associated with block 260 indicates a potential risk to cellular telephone 132. Such a determination would be made based upon a calculated level of risk compared to a threshold that represents and unacceptable level of risk. If the level of risk exceeds the threshold, an actual risk is detected and a risk is therefore detected).
 	Phung does not disclose:
 	distributed ledger.  
 	However, Berti discloses:
 	distributed ledger ([0104]: record are distributed among multiple nodes in the blockchain network). Prasad also discloses a distributed ledger or blockchain (column 10, line 37).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung to use distributed ledger as taught by Berti and/or Prasad. One would have been motivated to do so in order apply the distributed ledger methodology of an asset management system as known in the art and as taught by Berti and/or Prasad in an electronic device monitoring system such as that of Phung, thereby preventing any fraudulent change to the electronic device information by non-trustworthy agents (Berti, [0104]).

Regarding claim 3, Phung in view of Berti in view of Prasad disclose the method of claim 1 as disclosed above. 
 	Phung further discloses wherein the electronic device is a handheld mobile device and the communications network is a cellular telecommunications network ([0028]: two mobile communication/computing devices, i.e. a cellular telephone 132 and a mobile computer 138, are both able to communicate with cellular system).

14.	Regarding claim 4, Phung in view of Berti in view of Prasad disclose the method of claim 1, wherein determining the current condition of the electronic device as disclosed above. 
 	Phung further discloses comparing the units of condition data with device-specific reference data, wherein the device-specific reference data corresponds to device-specific [data] ([0053]-[0055]: During processing associated with a "Risk Detected?" block 262, a determination is made as to whether or not the analysis performed during processing associated with block 260 indicates a potential risk to cellular telephone 132. Such a determination would be made based upon a calculated level of risk compared to a threshold that represents and unacceptable level of risk. If the level of risk exceeds the threshold, an actual risk is detected and a risk is therefore detected).
 	Phung does not disclose:
 	data corresponds to device-specific manufacturers and models.  
 	However, Berti discloses:
 	data corresponds to device-specific manufacturers and models ([0051], [0053]: the digital representation or digital twin record is generated by the asset manufacturer and is populated with relevant asset information, e.g., year, make and model of the asset, as well as relevant specifications. See also [0106]). Prasad also discloses data corresponds to device-specific manufacturers and models (column 10, lines 60-67 and column 11, lines 16-24).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung to use data corresponds to device-specific manufacturers and models as taught by Berti. One would have been motivated to do so in order apply the manufacturers and models data methodology of an asset management system as known in the art and as taught by Berti in an electronic device monitoring system such as that of Phung, thereby maintaining history of specifications of the electronic device accurately (Berti, [0014]).

15.	Regarding claim 5, Phung in view of Berti in view of Prasad disclose the method of claim 1 as disclosed above. 
 	Phung further discloses wherein the condition is an ongoing condition, the method further comprising: tracking the ongoing condition by collecting additional units of condition data on a regular basis ([0053]: sensors may report data periodically).

16.	Regarding claim 7, Phung in view of Berti in view of Prasad disclose the method of claim 1 as disclosed above. 
 	Phung further discloses wherein a first unit of condition data is generated and stored in the [database] in response to the occurrence of the event that affects the condition of the electronic device ([0035], [0053]-[0055]: In addition, it should be understood that data (see 114 (i.e., database) and 115, FIG. 1) and processing associated with CE 160 may be stored and performed on off-devices storage media such as the cloud (not shown) and processors (not shown). A mobile computing device, such as in this example cellular telephone 132, can continuously monitor sensor readings and log the sensor data. Data can be logged on cellular telephone 132 or on an external storage medium, such as the cloud…During processing associated with a "Risk Detected?" block 262, a determination is made as to whether or not the analysis performed during processing associated with block 260 indicates a potential risk to cellular telephone 132. Such a determination would be made based upon a calculated level of risk compared to a threshold that represents and unacceptable level of risk. If the level of risk exceeds the threshold, an actual risk is detected and a risk is therefore detected).
 	Phung does not disclose:
 	distributed ledger.  
 	However, Berti discloses:
 	distributed ledger ([0104]: record are distributed among multiple nodes in the blockchain network). Further, Prasad also discloses a distributed ledger or blockchain (column 10, line 37).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung to use distributed ledger as taught by Berti and/or Prasad. One would have been motivated to do so in order apply the distributed ledger methodology of an asset management system as known in the art and as taught by Berti and/or Prasad in an 

17.	Regarding claim 8, Phung in view of Berti in view of Prasad disclose the method of claim 1 as disclosed above. 
 	Phung further discloses wherein a first unit of condition data is generated by a sensor of the electronic device that performs an ongoing measurement of a parameter of the electronic device and a second unit of condition data indicates a detection of an occurrence of a sporadic event that occasionally affects the condition of the electronic device ([0053]-[0055]: sensors may report data periodically…In addition, sensors may be programmed to report when a particular condition exists, e.g., high temperature. It should be understood that may different types of sensors may be employed. For example, a microphone (not shown) on cellular telephone 132 may be used to determine that telephone 132 is in a washing machine or thunder storm. A camera on cellular telephone 132 may be employed to conditions that might be dangerous to the device. Accelerometer/gyroscope (not shown) may be used to infer a dangerous condition either by themselves or in conjunction with other sensors…During processing associated with a "Risk Detected?" block 262, a determination is made as to whether or not the analysis performed during processing associated with block 260 indicates a potential risk to cellular telephone 132. Such a determination would be made based upon a calculated level of risk compared to a threshold that represents and unacceptable level of risk. If the level of risk exceeds the threshold, an actual risk is detected and a risk is therefore detected. See also [0040]).

18.	Regarding claim 10, Phung in view of Berti in view of Prasad disclose the method of claim 1 as disclosed above. 
 	Phung further discloses wherein the electronic device collects and locally stores the units of condition data that are indicative of the current condition of the electronic device ([0035], [0052]-[0055]: mobile computing device, such as in this example cellular telephone 132, can continuously monitor sensor readings and log the sensor data. Data can be logged on cellular telephone 132…FIG. 4 is a flowchart of one example of an Operate Contextual Monitoring (CM) process 250. Like process 200, in this example, logic associated with process 250 is stored in conjunction with CE 160 (FIG. 2) and executed on one or more processors of cellular telephone 132 (FIG. 1). 

19.  	Regarding claim 11, Phung discloses at least one non-transitory computer-readable storage medium carrying instructions that, when executed by a computing system, cause the computing system to perform operations for determining a current condition of a wireless device based on condition data stored in a [database] (Fig. 1), the operations comprising: 
 	obtaining the condition data that includes a measurement of a parameter of the wireless device and an indication of a detection of an event that affects the condition of the wireless device ([0005], [0037]: detection of potentially hazardous conditions and situations and the initiation of procedures to mitigate any damage that might result. Techniques may include monitoring a plurality of sensors on the mobile computing device…Sensor data 176 stores information on any environmental sensors that may be incorporated into cellular telephone 132. Examples of such sensors may include, but are not limited to, motion sensors, environmental sensors, position sensors, a gyroscope, global positioning system (GPS), accelerometer, temperature gauge, water sensor, microphone, camera, capacitive screen touch logging and so on…Further, [0053], [0055]: sensors may report data periodically or programmed to report when a particular condition exists, e.g., high temperature…during processing associated with a "Risk Detected?" block 262, a determination is made as to whether or not the analysis performed during processing associated with block 260 indicates a potential risk to cellular telephone 132. Such a determination would be made based upon a calculated level of risk compared to a threshold that represents and unacceptable level of risk. If the level of risk exceeds the threshold, an actual risk is detected and a risk is therefore detected), 	  	
 	causing storage of the condition data in a [database] of network node ([0035], [0052]: In addition, it should be understood that data (see 114 (i.e., computing system 102 database) and 115, FIG. 1) and processing associated with CE 160 may be stored and performed on off-devices storage media such as the cloud (not shown) and processors (not shown). A mobile computing device, such as in this example cellular telephone 132, can continuously monitor sensor readings and log the sensor data. Data can be logged on cellular telephone 132 or on an external storage medium, such as the cloud…In conjunction with FIGS. 2 and 3, logic associated with process 250 may be also be stored and executed on a dedicated co-processor of cellular telephone 132 or on a separate device with a communication link to cellular telephone 132 such as computing system 102. See also [0033]); and 
([0053]-[0055]: sensors may report data periodically or programmed to report when a particular condition exists, e.g., high temperature…During processing associated with a "Risk Detected?" block 262, a determination is made as to whether or not the analysis performed during processing associated with block 260 indicates a potential risk to cellular telephone 132. Such a determination would be made based upon a calculated level of risk compared to a threshold that represents and unacceptable level of risk. If the level of risk exceeds the threshold, an actual risk is detected and a risk is therefore detected).
	Phung does not disclose:
 	data stored in the distributed ledger, causing storage of the condition data in a distributed ledger that is immutable and spread across network nodes of a peer-to-peer network, wherein each network node stores a substantially identical copy of the condition data and updates independent of any other network node.  
 	However, Berti discloses:
 	 data stored in the distributed ledger, causing storage of the condition data in a distributed ledger that is immutable and spread across network nodes ([0052], [0061], [0063]: The block-chain repository 302 may be accessible to only trusted participants in the block-chain. The trusted participants may have access to the asset and asset information in the block-chain repository 302…The asset data may change upon a change in asset operating status, asset operating conditions, etc. The digital representation of the asset is propagated through the block-chain network…The system may comprise a plurality of terminals in a computer server where each of the plurality of terminals may be associated with one or more plurality of agents. The computer server operates a software application for performing a method to track and record information of the asset by using an encryption technology. The encryption technology may be a block-chain technology…Each registered agent is provided with a unique encrypted identifier that may be used to access the asset representation and asset information. An initial agent may register the asset into the block-chain by specifying the identity of the asset. The initial agent may be one of the plurality of registered agents. Identity of the asset and identity of the agent may be encrypted into a non-repudiatable log…Further, [0032]: a block-chain is an electronic public ledger of transactions. The block-chain or ledger grows as completed blocks are added to the block-chain. See also [0104]).
 	wherein each network node stores a substantially identical copy of the condition data and updates independent of any other network node ([0104], Fig. 5: the plurality of agents 606 and the initial agent 604 may be connected to each other via the server 602. The connection between the agents 604, 606 is in such a way that each agent may have access to read the asset information. Any update to the asset information is communicated among each of the agents 604, 606. Each agent may also keep a record of the asset. Update to the asset at one agent may lead to change in record of the asset kept by every other agent. Such a network helps in ensuring integrity of the asset by preventing any fraudulent change to the asset information by non-trustworthy agents. Because of technology underlying the block-chain, a non-repudiatable, trusted record is created, even if certain individual agents may not be fully trustworthy. Copies of the encrypted record are distributed among multiple nodes in the blockchain network, the integrity of the encrypted record cannot be compromised by attacking any single copy of the encrypted record. If one copy of the encrypted record is improperly altered, it will not match the other copies of the encrypted record held by other network nodes. This makes the blockchain network highly resistant to hacking or improper alteration--especially as the number of transaction logs, or nodes, agents increases).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung to use data stored in the distributed ledger, causing storage of the condition data in a distributed ledger that is immutable and spread across network nodes, wherein each network node stores a substantially identical copy of the condition data and updates independent of any other network node as taught by Berti. One would have been motivated to do so in order apply the tracking and recording methodology of an asset management system as known in the art and as taught by Berti in an electronic device monitoring system such as that of Phung, thereby preventing any fraudulent change to the device information by non-trustworthy agents (Berti, [0104]).
 	Phung in view of Berti does not disclose:
 	a peer-to-peer network.  
 	However, Prasad discloses:
 	 a peer-to-peer network (column 10, lines 14-42: peer-to-peer network. See also column 7, lines 28-65).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung in view of Berti to use a peer-to-peer network as taught by Prasad. One would have been motivated to do so in order apply the peer-to-peer network methodology of device 

20.  	Regarding claim 12, Phung in view of Berti in view of Prasad disclose the computer-readable storage medium of claim 11 as disclosed above. 
 	Phung further discloses wherein the condition data is generated by a sensor of the wireless device ([0005], [0037]: detection of potentially hazardous conditions and situations and the initiation of procedures to mitigate any damage that might result. Techniques may include monitoring a plurality of sensors on the mobile computing device…Sensor data 176 stores information on any environmental sensors that may be incorporated into cellular telephone 132. Examples of such sensors may include, but are not limited to, motion sensors, environmental sensors, position sensors, a gyroscope, global positioning system (GPS), accelerometer, temperature gauge, water sensor, microphone, camera, capacitive screen touch logging and so on).

21.	Regarding claim 13, Phung in view of Berti in view of Prasad disclose the computer-readable storage medium of claim 11 as disclosed above. 
 	Phung further discloses wherein the operations (i.e., obtaining the condition data that includes a measurement of a parameter of the wireless device and an indication of a detection of an event that affects the condition of the wireless device, causing storage of the condition data in a [database], and determining a current condition of the wireless device based on the condition data stored in the [database]) are performed by a manager node other than the wireless device, the manager node is communicatively coupled to the [database] ([0035], [0052]-[0055]: In addition, it should be understood that data (see 114 (i.e., database) and 115, FIG. 1) and processing associated with CE 160 may be stored and performed on off-devices storage media such as the cloud (not shown) and processors (not shown). A mobile computing device, such as in this example cellular telephone 132, can continuously monitor sensor readings and log the sensor data. Data can be logged on cellular telephone 132 or on an external storage medium, such as the cloud…FIG. 4 is a flowchart of one example of an Operate Contextual Monitoring (CM) process 250 that may implement…FIGS. 2 and 3, logic associated with process 250 may be also be stored and executed on a dedicated co-processor of cellular telephone 132 or on a separate device with a communication link to cellular telephone 132 such as computing system 102…During processing associated with a "Risk Detected?" block 262, a determination is made as to whether or not the analysis performed during processing associated with block 260 indicates a potential risk to cellular telephone 132. Such a determination would be made based upon a calculated level of risk compared to a threshold that represents and unacceptable level of risk. If the level of risk exceeds the threshold, an actual risk is detected and a risk is therefore detected).
 	Phung does not disclose:
 	wherein the operations (i.e., data stored in a distributed ledger, and causing storage of the condition data in a distributed ledger that is immutable and spread across network nodes of a peer-to-peer network, wherein each network node stores a substantially identical copy of the condition data and updates independent of any other network node) are performed by a manager node other than the wireless device.  
 	However, Berti discloses:
 	wherein the operations (i.e., data stored in a distributed ledger, and causing storage of the condition data in a distributed ledger that is immutable and spread across network nodes, wherein each network node stores a substantially identical copy of the condition data and updates independent of any other network node) are performed by a manager node other than the wireless device ([0052], [0061], [0063]: The block-chain repository 302 may be accessible to only trusted participants in the block-chain. The trusted participants may have access to the asset and asset information in the block-chain repository 302…The asset data may change upon a change in asset operating status, asset operating conditions, etc. The digital representation of the asset is propagated through the block-chain network…The operating conditions of the asset or various parts of the asset may change with usage , age , operating environment of the asset . The asset operating conditions and history may be maintained by the asset owner , manufacturer , third-party maintainer , dealer , serviceman or repair person...
The system may comprise a plurality of terminals in a computer server where each of the plurality of terminals may be associated with one or more plurality of agents. The computer server operates a software application for performing a method to track and record information of the asset by using an encryption technology. The encryption technology may be a block-chain technology…Each registered agent is provided with a unique encrypted identifier that may be used to access the asset representation and asset information. An initial agent may register the asset into the block-chain by specifying the identity of the asset. The initial agent may be one of the plurality of registered agents. Identity of the asset and identity of the agent may be encrypted into a non-repudiatable log…Further, [0032]: a block-chain is an electronic public ledger of transactions. The block-chain or ledger grows as completed blocks are added to the block-chain. See also [0104], Fig. 5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung to use wherein the operations (i.e., data stored in a distributed ledger, and causing storage of the condition data in a distributed ledger that is immutable and spread across network nodes, wherein each network node stores a substantially identical copy of the condition data and updates independent of any other network node) are performed by a manager node other than the wireless device as taught by Berti. One would have been motivated to do so in order apply the tracking and recording methodology of an asset management system as known in the art and as taught by Berti in an electronic device monitoring system such as that of Phung, thereby preventing any fraudulent change to the device information by non-trustworthy agents (Berti, [0104]).
 	Phung in view of Berti does not disclose:
 	wherein the operation (i.e., a peer-to-peer) is performed by a manager node other than the wireless device.  
 	However, Prasad discloses:
 	 wherein the operation (i.e., a peer-to-peer) is performed by a manager node other than the wireless device (column 9, lines 14-18, column 16, lines 15-32: one or more computing devices in a peer-to-peer network. See also Abstract, column 7, lines 28-65).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung in view of Berti to use wherein the operation (i.e., a peer-to-peer) is performed by a manager node other than the wireless device as taught by Prasad. One would have been motivated to do so in order apply the peer-to-peer network methodology of device management system as known in the art and as taught by Prasad in an electronic device monitoring system such as that of Phung and/or Berti, thereby receiving or transmitting  information among electronic devices automatically (Prasad, column 9, lines 21-23).

22.	Regarding claim 14, Phung in view of Berti in view of Prasad disclose the computer-readable storage medium of claim 11 as disclosed above. 
 	Phung further discloses wherein the operations (i.e., obtaining the condition data that includes a measurement of a parameter of the wireless device and an indication of a detection of an event that affects the condition of the wireless device, causing storage of the condition data in a [database], and determining a current condition of the wireless device based on the condition data stored in the [database]) are performed by the wireless device ([0035], [0052]-[0055]: In addition, it should be understood that data (see 114 (i.e., database) and 115, FIG. 1) and processing associated with CE 160 may be stored and performed on off-devices storage media such as the cloud (not shown) and processors (not shown). A mobile computing device, such as in this example cellular telephone 132, can continuously monitor sensor readings and log the sensor data. Data can be logged on cellular telephone 132 or on an external storage medium, such as the cloud…FIG. 4 is a flowchart of one example of an Operate Contextual Monitoring (CM) process 250 that may implement ... Like process 200, in this example, logic associated with process 250 is stored in conjunction with CE 160 (FIG. 2) (see 182, FIG. 2) and executed on one or more processors of cellular telephone 132 (FIG. 1)…FIGS. 2 and 3, logic associated with process 250 may be also be stored and executed on a dedicated co-processor of cellular telephone 132…During processing associated with a "Risk Detected?" block 262, a determination is made as to whether or not the analysis performed during processing associated with block 260 indicates a potential risk to cellular telephone 132. Such a determination would be made based upon a calculated level of risk compared to a threshold that represents and unacceptable level of risk. If the level of risk exceeds the threshold, an actual risk is detected and a risk is therefore detected).
 	Phung does not disclose:
 	wherein the operations (i.e., data stored in a distributed ledger, and causing storage of the condition data in a distributed ledger that is immutable and spread across network nodes of a peer-to-peer network, wherein each network node stores a substantially identical copy of the condition data and updates independent of any other network node) are performed by the wireless device.  
 	However, Berti discloses:
 	wherein the operations (i.e., data stored in a distributed ledger, and causing storage of the condition data in a distributed ledger that is immutable and spread across network nodes, wherein each network node stores a substantially identical copy of the condition data and updates independent of any other network node) are performed by the device ([0052], [0061], [0063]: The block-chain repository 302 may be accessible to only trusted participants in the block-chain. The trusted participants may have access to the asset and asset information in the block-chain repository 302…The asset data may change upon a change in asset operating status, asset operating conditions, etc. The digital representation of the asset is propagated through the block-chain network…The operating conditions of the asset or various parts of the asset may change with usage , age , operating environment of the asset . The asset operating conditions and history may be maintained by the asset owner , manufacturer , third-party maintainer , dealer , serviceman or repair person...The system may comprise a plurality of terminals in a computer server where each of the plurality of terminals may be associated with one or more plurality of agents. The computer server operates a software application for performing a method to track and record information of the asset by using an encryption technology. The encryption technology may be a block-chain technology…Each registered agent is provided with a unique encrypted identifier that may be used to access the asset representation and asset information. An initial agent may register the asset into the block-chain by specifying the identity of the asset. The initial agent may be one of the plurality of registered agents. Identity of the asset and identity of the agent may be encrypted into a non-repudiatable log…Further, [0032]: a block-chain is an electronic public ledger of transactions. The block-chain or ledger grows as completed blocks are added to the block-chain. See also [0104], Fig. 5).
(i.e., data stored in a distributed ledger, and causing storage of the condition data in a distributed ledger that is immutable and spread across network nodes, wherein each network node stores a substantially identical copy of the condition data and updates independent of any other network node) are performed by the device as taught by Berti. One would have been motivated to do so in order apply the tracking and recording methodology of an asset management system as known in the art and as taught by Berti in an electronic device monitoring system such as that of Phung, thereby preventing any fraudulent change to the device information by non-trustworthy agents (Berti, [0104]).
 	Phung in view of Berti does not disclose:
 	wherein the operations (i.e., data stored in a distributed ledger, and causing storage of the condition data in a distributed ledger that is immutable and spread across network nodes of a peer-to-peer network, wherein each network node stores a substantially identical copy of the condition data and updates independent of any other network node) are performed by the wireless device.  
 	However, Prasad discloses:
 	 wherein the operations (i.e., data stored in a distributed ledger, and causing storage of the condition data in a distributed ledger that is immutable and spread across network nodes of a peer-to-peer network, wherein each network node stores a substantially identical copy of the condition data and updates independent of any other network node) are performed by the wireless device (Abstract, column 8, lines 42-65: managing risk in a network that includes one or more Internet-of-Things (IoT) devices. Management module(s) may operate to determine a model for an IoT in a home, office, or other environment, the model describing typical operations of the device(s) that are connected over an IoT. The operations of the IoT devices may be monitored for compliance with the model. The management module(s) may detect instances when one or more IoT devices exhibit behaviors that are a deviation from the normal operations indicated in the model, such as device failures…The network management device(s) 102 may store, or have access to, a policy 114 that indicates action(s) to be performed based on detected operational deviation(s) of IoT device(s) 104…the network management device(s) 102 may operate as a blockchain node and may store, or have access to, a blockchain 110. The network model 112 and/or policy 114 may be on the blockchain 110. The blockchain 110 may provide security features for access control, encryption, and so forth, to ensure that the information stored on the blockchain is only accessible by authorized users and/or processes… the network model 112 and/or policy 114 are stored on a blockchain 110. A blockchain, which may also be referred to as a distributed ledger… In general, blocks are added to the blockchain in a linear, chronological order by one or more computing devices in a peer-to-peer network of interconnected computing. Further, column 7, lines 28-65: the network management device(s) 102 may also be IoT devices).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung in view of Berti to use wherein the operations (i.e., data stored in a distributed ledger, and causing storage of the condition data in a distributed ledger that is immutable and spread across network nodes of a peer-to-peer network, wherein each network node stores a substantially identical copy of the condition data and updates independent of any other network node) are performed by the wireless device as taught by Prasad. One would have been motivated to do so in order apply the peer-to-peer network methodology of device management system as known in the art and as taught by Prasad in an electronic device monitoring system such as that of Phung and/or Berti, thereby receiving or transmitting  information among electronic devices automatically (Prasad, column 9, lines 21-23).

23.  	Regarding claim 15, Phung in view of Berti in view of Prasad disclose the computer-readable storage medium of claim 11 as disclosed above. 
 	Phung further discloses collecting the condition data comprises: collecting the condition data from multiple sensors of the wireless device, wherein the sensors include an accelerometer, a temperature sensor, or a battery sensor ([0047], Fig. 1: environmental data collection collects information from sensors located on cellular telephone 132…sensors may include, but not limited to, temperature, moisture, acceleration sensors).

24.	Regarding claim 16, Phung in view of Berti in view of Prasad disclose the computer-readable storage medium of claim 11 as disclosed above. 
 	Phung further discloses wherein a first unit of condition data is generated and stored in the [database] in response to the occurrence of the event that affects the condition of the electronic device ([0035], [0053]-[0055]: In addition, it should be understood that data (see 114 (i.e., database) and 115, FIG. 1) and processing associated with CE 160 may be stored and performed on off-devices storage media such as the cloud (not shown) and processors (not shown). A mobile computing device, such as in this example cellular telephone 132, can continuously monitor sensor readings and log the sensor data. Data can be logged on cellular telephone 132 or on an external storage medium, such as the cloud…sensors may be programmed to report when a particular condtion exists, e.g., high temperature….During processing associated with a "Risk Detected?" block 262, a determination is made as to whether or not the analysis performed during processing associated with block 260 indicates a potential risk to cellular telephone 132. Such a determination would be made based upon a calculated level of risk compared to a threshold that represents and unacceptable level of risk. If the level of risk exceeds the threshold, an actual risk is detected and a risk is therefore detected).
 	Phung does not disclose:
 	distributed ledger.  
 	However, Berti discloses:
 	distributed ledger ([0104]: record are distributed among multiple nodes in the blockchain network). Further, Prasad also discloses a distributed ledger or blockchain (column 10, line 37).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung to use distributed ledger as taught by Berti and/or Prasad. One would have been motivated to do so in order apply the distributed ledger methodology of an asset 

25.	Regarding claim 17, Phung in view of Berti in view of Prasad disclose the computer-readable storage medium of claim 11 as disclosed above. 
 	Phung does not disclose:
 	wherein the distributed ledger is a public blockchain.  
 	However, Berti discloses:
 	wherein the distributed ledger is a public blockchain ([0032]-[0033]: A leading encryption technology is block-chain encryption technology…, a block-chain is an electronic public ledger of transactions). Further, Prasad also discloses wherein the distributed ledger is a public blockchain (column 9, lines 6-8).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung to use wherein the distributed ledger is a public blockchain as taught by Berti and/or Prasad. One would have been motivated to do so in order apply the distributed ledger methodology of an asset management system as known in the art and as taught by Berti and/or Prasad in an electronic device monitoring system such as that of Phung, thereby preventing any fraudulent change to the device information by non-trustworthy agents (Berti, [0104]).

Regarding claim 21, Phung in view of Berti in view of Prasad disclose the method of claim 1 as disclosed above. 
 	Phung further discloses wherein the electronic device is a handheld mobile device, the communications network is a cellular telecommunications network ([0028]: two mobile communication/computing devices, i.e., a cellular telephone 132 and a mobile computer 138, are both able to communicate with cellular system).
 	Phung does not disclose:
 	the distributed ledger is a public blockchain.  
 	However, Berti discloses:
 	the distributed ledger is a public blockchain ([0032]-[0033]: A leading encryption technology is block-chain encryption technology…,a block-chain is an electronic public ledger of transactions). Further, Prasad also discloses the distributed ledger is a public blockchain (column 9, lines 6-8).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung to use the distributed ledger is a public blockchain as taught by Berti and/or Prasad. One would have been motivated to do so in order apply the distributed ledger methodology of an asset management system as known in the art and as taught by Berti and/or Prasad in an electronic device monitoring system such as that of Phung, thereby preventing any fraudulent change to the device information by non-trustworthy agents (Berti, [0104]).

Regarding claim 22, Phung in view of Berti in view of Prasad disclose the method of claim 1 as disclosed above. 
 	Phung further discloses wherein the electronic device is a handheld mobile device, the communications network is a cellular telecommunications network, and the current condition of the electronic device is determined by an operator of the cellular telecommunications network ([0028], [0035]: two mobile communication/computing devices, i.e., a cellular telephone 132 and a mobile computer 138, are both able to communicate with cellular system…The mobile computing device, such as in this example cellular telephone 132, can continuously monitor sensor readings and log the sensor data. Data can be logged on cellular telephone 132 or on an external storage medium, such as the cloud… Further, [0053]-[0055]: During processing associated with a "Risk Detected?" block 262, a determination is made as to whether or not the analysis performed during processing associated with block 260 indicates a potential risk to cellular telephone 132. Such a determination would be made based upon a calculated level of risk compared to a threshold that represents and unacceptable level of risk. If the level of risk exceeds the threshold, an actual risk is detected and a risk is therefore detected).
 	Phung in view of Prasad does not disclose:
  	a third-party.  
 	However, Berti discloses:
 	a third-party ([0030], [0053]: The digital representation may also be updated to reflect change history data, e.g., configuration changes, parts added/removed, etc., by the asset owner, third-party maintainer, dealer service/repair, etc. The digital representation may be updated to reflect operating condition and history data of the asset, e.g., operating condition, date of reported condition, etc.). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung in view of Prasad to use a third-party as taught by Berti. One would have been motivated to do so in order apply the managing asset methodology by a third-party of as known in the art and as taught by Berti in an electronic device monitoring system such as that of Phung in view of Prasad, thereby providing current condition of electronic device based on type of failure and/or the type of maintenance performed (Berti, [0053]).

28.	Regarding claim 23, Phung in view of Berti in view of Prasad disclose the method of claim 1, wherein causing the network node to store the units of condition data in the distributed ledger as disclosed above.
	Phung further discloses causing the network node to store the units of condition data in the [database] in accordance with a regular schedule ([0035], [0053]-[0055]: In addition, it should be understood that data (see 114 (i.e., database) and 115, FIG. 1) and processing associated with CE 160 may be stored and performed on off-devices storage media such as the cloud (not shown) and processors (not shown). A mobile computing device, such as in this example cellular telephone 132, can continuously monitor sensor readings and log the sensor data. Data can be logged on cellular telephone 132 or on an external storage medium, such as the cloud…During processing associated with a "Risk Detected?" block 262, a determination is made as to whether or not the analysis performed during processing associated with block 260 indicates a potential risk to cellular telephone 132. Such a determination would be made based upon a calculated level of risk compared to a threshold that represents and unacceptable level of risk. If the level of risk exceeds the threshold, an actual risk is detected and a risk is therefore detected).
 	Phung does not disclose:
 	distributed ledger.  
 	However, Berti discloses:
 	distributed ledger ([0104]: record are distributed among multiple nodes in the blockchain network). Further, Prasad also discloses a distributed ledger or blockchain (column 10, line 37).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung to use distributed ledger as taught by Berti and/or Prasad. One would have been motivated to do so in order apply the distributed ledger methodology of an asset management system as known in the art and as taught by Berti and/or Prasad in an electronic device monitoring system such as that of Phung, thereby preventing any fraudulent change to the device information by non-trustworthy agents (Berti, [0104]).


29.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Phung, in view of Berti, in view of Prasad, in further view of Smits US 2015/0348055 (hereinafter, Smits).

  	Regarding claim 6, Phung in view of Berti in view of Prasad disclose the method of claim 1 as disclosed above. 
 	Phung further discloses wherein the electronic device is a [cellular telephone], the communications network is a wireless telecommunications network, and collecting the units of condition data of the [cellular telephone], comprises: collecting the units of condition data from multiple sensors of the [cellular telephone], over the telecommunications network, wherein the multiple sensors include at least two of an accelerometer, a temperature monitoring sensor, a moisture sensor, or battery monitoring circuit ([0047], Fig. 1: sensors may include, but not limited to, temperature, moisture, acceleration sensors). Further, Prasad discloses a smartphone (column 7, line 41).
	Phung in view of Berti in view of Prasad does not disclose:
 	a leased smartphone.  
 	However, Smits discloses:
 	 a leased smartphone ([0031], [0036]: device vendor 104 can lease the devices 1-N to users). 
 	 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung in view of Berti in view of Prasad to use a leased smartphone as taught by Smits. One would have been motivated to do so in order apply the leasing methodology of smartphone management system as known in the art and as taught by Smits in an electronic device monitoring system such as that of Phung, Berti, and/or, Prasad, thereby managing battery consumption of electronic device (Smits, [0095]).


31.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Phung, in view of Berti, in view of Prasad, in further view of St. Clair et al. US 2014/0189056 (hereinafter, St. Clair).

32.  	Regarding claim 9, Phung in view of Berti in view of Prasad disclose the method of claim 1 as disclosed above. 
 	Phung further discloses wherein a first unit of condition data is indicative of a physical impact on the electronic device ([0040], [0046]: detecting that a device is in freefall, the device has been dropped). 
	Phung in view of Berti in view of Prasad does not disclose:
 	a second unit of condition data is a measure of battery utilization.  
 	However, St. Clair discloses:
 	 a second unit of condition data is a measure of battery utilization (Abstract, [0096], [0097]: determining a power consumption profile for a device). 
 	 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phung in view of Berti in view of Prasad to use a second unit of condition data is a measure of battery utilization as taught by St. Clair. One would have been motivated to do so in order manage power consumption of electronic device efficiently (St. Clair, [0094]).


Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864